DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
No Information Disclosure Statement has been filed.
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Drawings
The drawing(s) filed on 01NOV2019 are accepted by the Examiner.
Allowable Subject Matter
Claims 1-20 have allowable subject matter. The prior art neither teaches, suggests, nor makes obvious to one having ordinary skill in the art a non-powered drain pump screen device comprising the combination of claimed elements including a lower and upper impeller includes blades movably coupled to holes in a shaft rotatably coupled to side portions of a housing, a chain connecting the impellers, and an inclined stopper/plate having a plurality of holes.
BON-CHEOL (KR 1020060074293) discloses a multistage rotate type trash remover including an inclined rotating screen installed before a pump.
DERLEIN (US 5435854) discloses pipe cleaning modules for sewage lines including flails of different lengths mounted on a rotary shaft driven by a chain and a rear unit containing a pump.
HWANG (US 20140042078) discloses an inclined mesh panel type filtering apparatus including bar brushes to clean the filter.
NEIDL (US 3843062) disclsoses a combined pumping and filtering mechanism.
SAMPSON (US 4289619) disclsoses a material handling apparatus including an inclined screen disposed in a flowing waterstream of sewage where objects are removed from the screen by a reciprocating mechanical rake.
DAVIS (US 20150027964) discloses a sewage screening system comprising a screen with circular apertures.
WANG (KR 10-1702836) discloses a screen with self-cleaning functions including a batting rod that strikes the screen.
SAVAGE (US 1594854) dislcoses a shaking screen mounted for pivotal movement.
Additional cited art
The prior art made of record is considered pertinent to applicant's disclosure and additionally cited in the international application PCT/KR2019/014802:
KR 10-1055171 and KR 10-0835165
JP 2005-146590 
JP 11-181747 
Telephonic Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIAM A ROYCE whose telephone number is (571)270-0352.  The examiner can normally be reached on M-F 8-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VICKIE KIM can be reached on (571)272-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Liam Royce/Examiner, Art Unit 1777
LIAM A. ROYCE
Primary Examiner
Art Unit 1777